     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 1 of 30 Page ID #:1




 1   Richard S. Busch (SBN 319881)
 2
     E-Mail: rbusch@kingballow.com
     KING & BALLOW
 3   1999 Avenue of the Stars, Suite 1100
 4
     Century City, CA 90067
     Telephone: (424) 253-1255
 5   Facsimile: (888) 688-0482
 6   Attorney for Plaintiff
 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10    ARTEM STOLIAROV p/k/a ARTY,                Case No.: 2:19-cv-3934
      an individual.                            _____________________
11
                          PLAINTIFF,
12
      vs.
13                                               COMPLAINT FOR COPYRIGHT
                                                 INFRINGEMENT
14    MARSHMELLO CREATIVE, LLC, a
      Delaware Limited Liability Company;        DEMAND FOR JURY TRIAL
15    CHRISTOPHER COMSTOCK p/k/a
      MARSHMELLO, an individual;
16    DANIEL CAMPBELL SMITH, an                  Complaint Filed:
      individual; STEVEN MCCUTCHEON
17    p/k/a STEVE MAC, an individual;
      MARSHMELLO MUSIC LLC, a
18    Delaware Limited Liability Company;
      ROKSTONE MUSIC LIMITED, a
19    United Kingdom Private Limited
      Company; WWKD LIMITED, a
20    United Kingdom Private Limited
      Company; KOBALT MUSIC
21    PUBLISHING AMERICA, INC., a
      Delaware Corporation; POLYGRAM
22    PUBLISHING, INC. d/b/a
      UNIVERSAL POLYGRAM
23    INTERNATIONAL PUBLISHING, a
      Delaware Corporation.
24
                         DEFENDANTS.
25

26

27

28
                                            1
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 2 of 30 Page ID #:2




 1                                      JURISDICTION
 2         1.        This Court has subject matter jurisdiction under 28 U.S.C § 1331 as
 3   the action arises under the original and exclusive jurisdiction of the federal court
 4   and 28 U.S.C § 1338(a) as the controversy arises under the Copyright Act of 1976
 5   (17 U.S.C § 101 et seq.).
 6         2.        This Court has personal jurisdiction over Defendants as discussed
 7   fully herein.
 8         3.        This Court has general personal jurisdiction over Marshmello
 9   Creative, LLC (hereinafter, “Marshmello Creative”) because, upon information
10   and belief, it has continuous and systematic contacts with the State of California
11   to render it essentially at home in California. Specifically, (1) Marshmello
12   Creative is qualified to do business in California and is registered as a foreign
13   corporation with the California Secretary of State; (2) Marshmello Creative’s
14   principal place of business is in California, including an office located at 16000
15   Ventura Blvd. Suite 600, Encino, California 91436, where it employs California
16   residents; and (3) upon information and belief, Defendant Christopher Comstock
17   p/k/a Marshmello (hereinafter, “Marshmello”), a resident of California, is the
18   manager and sole shareholder of Marshmello Creative and is, in fact, the alter
19   ego of Marshmello Creative.
20         4.        This Court has specific personal jurisdiction over Marshmello
21   Creative because its suit-related conduct creates a substantial connection with the
22   State of California. Marshmello Creative is a copyright claimant of the United
23   States Copyright Registration for the infringing musical composition “Happier”
24   (hereinafter, the “Infringing Work” or “Happier”), as embodied in the sound
25   recording bearing registration number SR0000831528. Upon information and
26   belief, Marshmello Creative has generated substantial revenue from exploitation
27   of the Infringing Work in California, which upon information and belief flows
28
                                                2
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 3 of 30 Page ID #:3




 1   through Marshmello Creative to Defendant Marshmello.                 Further and, as
 2   discussed more fully below, Marshmello co-wrote and recorded the Infringing
 3   Work in California.
 4         5.        This Court has general personal jurisdiction over Marshmello
 5   because, upon information and belief, he is a resident of the State of California
 6   and this Judicial District, owns property in this Judicial District, and has other
 7   substantial contacts with the State of California and with this Judicial District
 8   specifically.
 9         6.        This Court has specific personal jurisdiction over Marshmello
10   because this suit arises out of or relates to his contacts with the State of California
11   and this Judicial District. Specifically, upon information and belief, Marshmello
12   co-wrote the Infringing Work in the State of California. Upon information and
13   belief, the sound recording of the Infringing Work was also recorded in whole or
14   in part in Marshmello’s studio in California. Additionally, upon information and
15   belief, Marshmello has performed the Infringing Work at California locations
16   including the following: (1) performing “Happier” live on September 20, 2018 at
17   1 Oak in West Hollywood, California; (2) performing “Happier” live on October
18   20, 2018 at the Hollywood Bowl in Los Angeles, California; (3) performing
19   “Happier” live on March 14, 2019 at the Microsoft Theater in Los Angeles,
20   California; and (4) performing “Happier” live on March 15, 2019 at the iHeart
21   Radio Music Awards at the Microsoft Theater in Los Angeles, California.
22         7.        Additionally, this Court has specific personal jurisdiction over
23   Marshmello because, upon information and belief, Marshmello has licensed
24   and/or authorized the licensing, distribution, and sale of the Infringing Work to
25   residents of California and to California companies including within this Judicial
26   District; has directly advertised or authorized others to advertise the Infringing
27   Work through California companies and to California residents; and has
28
                                                 3
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 4 of 30 Page ID #:4




 1   generated substantial revenues from performing the Infringing Work in the State
 2   of California and this Judicial District.
 3         8.     This Court has specific personal jurisdiction over Daniel Campbell
 4   Smith (hereinafter, “Smith”) because this suit arises out of or relates to Smith’s
 5   contacts with the State of California and this Judicial District. Upon information
 6   and belief, Smith and Defendant Steven McCutcheon p/k/a Steve Mac
 7   (hereinafter, “Mac”), began writing “Happier” outside of California, but sent the
 8   incomplete version of Happier to Marshmello in California with the specific
 9   intent that Marshmello would continue to write/work on the Infringing Work in
10   California, in collaboration with Smith and Mac, and that Happier would be
11   recorded in California, and in this Judicial District.         Furthermore, upon
12   information and belief, the sound recording of the Infringing Work was recorded
13   by Smith in whole or in part in Marshmello’s studio in California. Additionally,
14   Smith has performed the Infringing Work at California locations including the
15   following: (1) performing “Happier” live on September 4, 2018 at The Wiltern
16   in Los Angeles, California; and (2) performing “Happier” live on December 8,
17   2018 at SAP Center in San Jose, California. Marshmello, Smith, and Mac are in
18   fact practical partners with respect to their work on the Infringing Work.
19         9.     Additionally, this Court has specific personal jurisdiction over
20   Smith because, upon information and belief, Smith has licensed and/or
21   authorized the licensing, distribution, and sale of the Infringing Work to
22   California companies and to residents of California and within this Judicial
23   District; and has directly advertised or authorized others to advertise the
24   Infringing Work through California companies and to California residents; and
25   has generated substantial revenues from performing the Infringing Work and
26   selling the Infringing Work in the State of California and this Judicial District.
27

28
                                                 4
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 5 of 30 Page ID #:5




 1         10.     This Court also has specific personal jurisdiction over Smith
 2   because, upon information and belief, Smith is signed with Performing Rights
 3   Organization ASCAP, which, upon information and belief, directs its actions on
 4   Smith’s behalf in California, collects public performance royalties on his behalf
 5   in this Judicial District, and thereby serves as his agent in this Judicial District,
 6   all with respect to the Infringing Work, among other of his musical compositions.
 7   Upon information and belief, Smith has entered into agreements with WWKD
 8   Limited (hereinafter, “WWKD”) to exploit his interest in the Infringing Work
 9   and upon information and belief, WWKD has specifically directed its actions on
10   behalf of Smith, as his agent, in this Judicial District. On information and belief,
11   Smith retains the right to approve licenses entered into with respect to the
12   Infringing Work by WWKD.
13         11.    This Court has specific personal jurisdiction over Mac because this
14   suit arises out of or relates to Mac’s contacts with the State of California and this
15   Judicial District. Upon information and belief, Mac and Smith began writing
16   “Happier” outside of California but sent the incomplete version of Happier to
17   Marshmello in California with the specific intent that Marshmello, in
18   collaboration with Smith and Mac, would continue to write/work on the
19   Infringing Work in California. Mac and Smith also knew, and intended that
20   Happier would be recorded in California, and in this Judicial District.
21   Furthermore, upon information and belief, Mac licensed and/or authorized the
22   licensing, distribution, and sale of the Infringing Work to California companies
23   and to residents of California and within this Judicial District; and has directly
24   advertised or authorized others to advertise the Infringing Work through
25   California companies and to California residents; and has generated substantial
26   revenues from selling the Infringing Work in the State of California and this
27

28
                                                5
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 6 of 30 Page ID #:6




 1   Judicial District. Marshmello, Smith, and Mac are in fact practical partners with
 2   respect to their work on the Infringing Work.
 3         12.    Additionally, this Court has specific personal jurisdiction over Mac
 4   because, upon information and belief, Mac is signed with Performing Rights
 5   Organization ASCAP, which, upon information and belief, directs its actions on
 6   Mac’s behalf in California, collects public performance royalties on his behalf in
 7   this Judicial District, and thereby serves as his agent in this Judicial District, all
 8   with respect to the Infringing Work, among other of his musical compositions.
 9   Upon information and belief, Smith has entered into agreements with Rokstone
10   Music Limited (hereinafter, “Rokstone”) to exploit his interest in the Infringing
11   Work and upon information and belief, Rokstone has specifically directed its
12   actions on behalf of Smith, as his agent, in this Judicial District.            Upon
13   information and belief, Mac also retains the right to approve licenses entered into
14   by Rockstone with respect to the Infringing Work. Marshmello, Smith, and Mac
15   are in fact practical partners with respect to their work on the Infringing Work.
16         13.    This Court has general personal jurisdiction over Marshmello Music
17   LLC (hereinafter, “Marshmello Music”) because, upon information and belief, it
18   has continuous and systematic contacts with the State of California to render it
19   essentially at home in California. Specifically, (1) Marshmello Music is qualified
20   to do business in California and is registered as a foreign corporation with the
21   California Secretary of State; (2) Marshmello Music maintains a strong presence
22   in California, including an office located at 16000 Ventura Blvd. Suite 600,
23   Encino, California 91436, where it employs California residents; and (3) upon
24   information and belief, Defendant Marshmello, a resident of California, is the
25   manager of and sole shareholder of Marshmello Music. Marshmello Music is in
26   fact the alter ego of Marshmello.
27

28
                                                6
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 7 of 30 Page ID #:7




 1         14.    This Court has specific personal jurisdiction over Marshmello
 2   Music because its suit-related conduct creates a substantial connection with the
 3   state of California and this Judicial District. Specifically, (1) Marshmello Music
 4   knowingly and intentionally licensed and distributed, or authorized the licensing
 5   and distribution of, the Infringing Work in California and to California
 6   companies; (2) Marshmello Music maintains a contractual and alter ego
 7   relationship with it sole shareholder Marshmello, a California citizen, under
 8   which Marshmello Music receives income and its interest in the Infringing Work,
 9   which was created in California by Marshmello, and recorded in California by
10   Marshmello and Smith; (3) Marshmello Music’s conduct causes injury to, and is
11   directed at, Plaintiff and his intellectual property within the United States and the
12   State of California; (4) Marshmello Music has benefitted substantially from the
13   sale and exploitation of the Infringing Work to California residents; (5)
14   Marshmello Music is, at a minimum, constructively aware of its continuous and
15   substantial commercial interactions with California residents; (6) Marshmello
16   Music actively participated in and/or authorized the unlawful manufacture of the
17   Infringing Work in California and to California companies; (7) Marshmello
18   Music issued a mechanical license allowing for the Infringing Work to be
19   included in the recording of “Happier” (hereinafter, the “Infringing Sound
20   Recording”), which was recorded in California; and (8) Marshmello Music
21   advertised the Infringing Work to California residents and through California
22   Companies.
23         15.    This Court has general personal jurisdiction over Rokstone.
24   Rokstone, through its affiliation with Polygram Publishing, Inc. d/b/a Universal
25   Polygram International       Publishing    (hereinafter,   “Universal”), conducts
26   systematic and continuous business in the State of California and this Judicial
27   District and has generated substantial revenue from the exploitation of the
28
                                                7
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 8 of 30 Page ID #:8




 1   Infringing Work in California from Universal’s principal place of business
 2   located at 2100 Colorado Avenue, Santa Monica, California 90404.
 3         16.    This Court has specific personal jurisdiction over Rokstone because
 4   its suit-related conduct creates a substantial connection with the State of
 5   California, which includes: (1) Rokstone is engaged in conduct within the State
 6   of California and in this Judicial District, specifically Rokstone knowingly and
 7   intentionally licensed and distributed, or authorized the licensing and distribution
 8   of, the Infringing Work to California companies and for California distribution;
 9   (2) Rokstone issues licenses through Universal as its agent for exploitation in the
10   United States and California specifically, over which, upon information and
11   belief, Mac and Rokstone retained approval rights; (3) Rokstone has benefitted
12   substantially from the sale and exploitation of the Infringing Work through
13   California companies and to California residents; (4) Rokstone is, at a minimum,
14   constructively aware of its continuous and substantial commercial interactions
15   with California residents; (5) Rokstone actively participated in, and/or authorized,
16   the unlawful manufacture of the Infringing Work in California, including
17   entering into a mechanical license with the California based record label allowing
18   for the Infringing Work to be included in the Infringing Sound Recording, which
19   was recorded in California; and (6) Rokstone advertised the Infringing Work
20   through California companies and to California residents.
21         17.    This Court has specific personal jurisdiction over WWKD because
22   its suit-related conduct creates a substantial connection with the State of
23   California, which includes: (1) WWKD is engaged in conduct within the State
24   of California and in this Judicial District, specifically Defendant knowingly and
25   intentionally licensed and distributed, or authorized the licensing and distribution
26   of, the Infringing Work to California companies and for California distribution;
27   (2) WWKD issued a mechanical license with the California based record label
28
                                               8
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 9 of 30 Page ID #:9




 1   allowing for the Infringing Work to be included in the Infringing Sound
 2   Recording, which was recorded in California; (3) WWKD issues licenses,
 3   through Universal as its agent for exploitation in the United States and California
 4   specifically, over which, upon information and belief, Smith and WWKD
 5   retained approval rights; (4) WWKD has benefitted substantially from the sale
 6   and exploitation of the Infringing Work through California companies and to
 7   California residents; (5) WWKD is, at a minimum, constructively aware of its
 8   continuous and substantial commercial interactions with California residents; (6)
 9   WWKD actively participated in, and/or authorized, the unlawful manufacture of
10   the Infringing Work in California; and (7) WWKD advertised the Infringing
11   Work through California companies and to California residents. Finally, Smith is
12   the sole shareholder of WWKD and the two are alter egos of each other. Smith,
13   and WWKD, as discussed above, purposefully directed the incomplete version
14   of the Infringing Work to Marshmello in California with the knowledge and
15   intent that Marshmello, in collaboration with Smith and Mac, would write and
16   complete the Infringing Work in California.
17         18.    This Court has general personal jurisdiction over Universal because,
18   upon information and belief, it has continuous and systematic contacts with the
19   State of California to render it essentially at home in California. Specifically,
20   Universal has a principle place of business located 2100 Colorado Avenue, Santa
21   Monica, California 90404 where, upon information and belief, it employs
22   California residents and conducts substantial business.
23         19.    This Court has specific personal jurisdiction over Universal because
24   its suit-related conduct creates a substantial connection with the State of
25   California and this Judicial District. Specifically, (1) Universal knowingly and
26   intentionally licensed and distributed, or authorized the licensing and distribution
27   of, the Infringing Work in California and to California companies as the agent
28
                                               9
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 10 of 30 Page ID #:10




 1    for both WWKD and Rokstone; (2) Universal maintains a contractual
 2    relationship with Defendant Rokstone and Defendant WWKD under which it
 3    sub-publishes the Infringing Work; (3) Universal’s conduct causes injury to, and
 4    is directed at, Plaintiff and his intellectual property within the United States and
 5    the State of California; (4) Universal has benefitted substantially from the sale
 6    and exploitation of the Infringing Work to California residents; (5) Universal is,
 7    at a minimum, constructively aware of its continuous and substantial commercial
 8    interactions with California residents; (6) Universal actively participated in
 9    and/or authorized the unlawful manufacture of the Infringing Work in California
10    and to California companies, including by signing a mechanical license with the
11    California-based record label authorizing the inclusion of the Infringing Work in
12    the Infringing Sound Recording, which was recorded in California; and (7)
13    Universal advertised the Infringing Work to California residents and through
14    California Companies.
15          20.    This Court has general personal jurisdiction over Kobalt Music
16    Publishing America, Inc. (hereinafter, “Kobalt”) because, upon information and
17    belief, it has continuous and systematic contacts with the State of California to
18    render it essentially at home in California. Specifically, (1) Kobalt is qualified
19    to do business in California and is registered as a foreign corporation with the
20    California Secretary of State; and (2) Kobalt maintains a strong presence in
21    California, including an office located at 8201 Beverly Blvd, 4th Floor, Suite 400,
22    West Hollywood, California 90048, where it employs California residents.
23          21.    This Court has specific personal jurisdiction over Kobalt because its
24    suit-related conduct creates a substantial connection with the State of California
25    and this Judicial District. Specifically, (1) Kobalt knowingly and intentionally
26    licensed and distributed, or authorized the licensing and distribution of, the
27    Infringing Work in California and to California companies; (2) Kobalt maintains
28
                                                10
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 11 of 30 Page ID #:11




 1    a contractual relationship with Marshmello, a California citizen under which
 2    Kobalt receives income and its interest in the Infringing Work, which was created
 3    in California; (3) Kobalt’s conduct causes injury to, and is directed at, Plaintiff
 4    and his intellectual property within the United States and the State of California;
 5    (4) Kobalt has benefitted substantially from the sale and exploitation of the
 6    Infringing Work to California residents; (5) Kobalt is, at a minimum,
 7    constructively aware of its continuous and substantial commercial interactions
 8    with California residents; (6) Kobalt actively participated in and/or authorized
 9    the unlawful manufacture of the Infringing Work in California and to California
10    companies, including by signing a mechanical license with the California based
11    record label authorizing the inclusion of the Infringing Work in the Infringing
12    Sound Recording, which was recorded in California; and (7) Kobalt advertised
13    the Infringing Work to California residents and through California Companies.
14                                            VENUE
15          22.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as a substantial
16    part of the events giving rise to the claim occurred in this Judicial District. Venue
17    is proper pursuant to 28 U.S.C. § 1391(b)(1) and 28 U.S.C. § 1400 as at least one
18    of the Defendants reside or may be found in this Judicial District and is subject
19    to personal jurisdiction.
20          23.    This case is properly filed in the Central District, as a substantial
21    part of events giving rise to this case occurred in the Central District of California.
22                                      INTRODUCTION
23          24.      Plaintiff Artem Stoliarov (hereinafter, “Arty”) hereby complains
24    and alleges against Defendants: Marshmello, Mac, Smith, Marshmello
25    Creative, Marshmello Music, Rokstone, WWKD, and Kobalt (collectively,
26    “Defendants”) as follows:
27

28
                                                 11
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 12 of 30 Page ID #:12




 1          25.     This is an action for willful copyright infringement. In 2014,
 2    One Republic wrote and recorded the musical composition “I Lived.” On
 3    September 23, 2014, Arty created an authorized derivative work of “I Lived,”
 4    entitled “I Lived (Arty Remix).” Arty does not claim ownership of the original
 5    underlying musical composition “I Lived” either as embodied in the original
 6    work bearing that name, or in the “I Lived (Arty Remix).” Arty only owns the
 7    original compositional elements he added to the underlying composition “I
 8    Lived” as embodied in “I Lived (Arty Remix)” (those original compositional
 9    elements added by Arty are hereinafter referred to as the “Original Work” or “I
10    Lived (Arty Remix)).”        As discussed herein, it was only the original
11    compositional elements that Arty added to the underlying composition “I Lived”
12    that were willfully copied by Defendants note for note and became the most
13    recognizable and important part of the Infringing Work. A United States
14    Copyright for those original compositional elements Arty added to the
15    underlying composition in “I Lived (Arty Remix)” was duly registered with
16    the United States Copyright Office on March 6, 2019 bearing Registration
17    Number PA0002157682.
18          26.     The Defendants are the credited writers, copyright claimants,
19    performers, publishers, producers, and/or administrators of the Infringing Work
20    “Happier” which, as set forth more fully herein, deliberately copied the infringed
21    original elements from the Original Work. Defendants copied the Original Work
22    without license or consent, and have exploited the subsequent Infringing Work
23    to their collective benefit without regard to Plaintiff’s rights and to Plaintiff’s
24    detriment.   The Infringing Work directly misappropriate quantitatively and
25    qualitatively important portions of Plaintiff’s Original Work in a manner that is
26    easily recognizable to the ordinary observer. The Infringing Work is substantially
27

28
                                               12
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 13 of 30 Page ID #:13




 1    similar to the Original Work as discussed fully below, and satisfies both the
 2    extrinsic and intrinsic test for copyright infringement. All Defendants herein are
 3    practical partners of each other as that term is understood under California law.
 4    All Defendants herein are jointly and severally liable for willful copyright
 5    infringement, as all have benefitted from the copying of the Original Work as
 6    described herein, and all have violated one or more of Plaintiff’s exclusive rights
 7    under Section 106 of the United States Copyright Act.
 8                                         PARTIES
 9          27.    Plaintiff Arty, an individual, is a citizen of Russia residing in the
10    United States of America on a visa. Arty created the original compositional
11    elements that is the basis of this lawsuit and is embodied in the Infringing Work
12    in a manner that constitutes willful copyright infringement. Arty is a musician,
13    producer, and DJ. Arty is a legal owner of the registered copyright in the
14    Original Work as discussed above.
15          28. Defendant Marshmello Creative is a limited liability company
16    organized and existing under the laws of Delaware with its principal place of
17    business at 16000 Ventura Blvd., Suite 600 Encino, California 91436.
18    Marshmello Creative is the copyright claimant of the Infringing Work.
19    Marshmello Creative has generated substantial revenue from its authorization to
20    unlawfully exploit, and direct exploitation of, the Infringing Work.
21          29.    Defendant Marshmello, an individual is, upon information and
22    belief, a resident of the State of California. Marshmello is a writer and performer
23    of the Infringing Work “Happier.” Upon information and belief, he is signed
24    with Defendant Marshmello Music and Defendant Kobalt.
25          30.    Defendant Smith, an individual, is a citizen of the United Kingdom.
26    Smith is a singer, songwriter, and producer. He founded the British rock band
27

28
                                               13
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 14 of 30 Page ID #:14




 1    Bastille. In 2018, he collaborated with Marshmello and Mac in co-writing the
 2    Infringing Work. Smith is the sole shareholder in Defendant WWKD.
 3          31.   Defendant Mac, an individual, is a citizen of the United Kingdom.
 4    Mac is a songwriter and producer signed with Defendant Rokstone. Mac is a
 5    writer of the Infringing Work. In 2018, he collaborated with Marshmello and
 6    Smith in co-writing the Infringing Work.
 7          32.   Defendant Marshmello Music is a limited liability company
 8    organized and existing under the laws of Delaware. Marshmello Music has a
 9    principal place of business at 16000 Ventura Blvd., Suite 600 Encino, California
10    91436. Marshmello Music is a publisher of the Infringing Work “Happier.”
11    Marshmello Music is Marshmello’s publisher and serves as the administrator
12    and/or music publisher of the Infringing Work. Marshmello Music has also
13    exploited the Infringing Work and collects royalties for the Infringing Work as
14    described herein.
15          33.   Rokstone is a private limited company organized and existing under
16    the laws of the United Kingdom with its principal place of business at Berbies,
17    9 Bonhill Street, London, EC2A 4DJ. Upon information and belief, Rokstone
18    serves as a music publisher of the Infringing Work for Defendant Mac’s share
19    of the Infringing Work and is affiliated with Universal, which administers
20    Rokstone’s interests in the United States. Rokstone has also exploited the
21    Infringing Work and collects royalties for the Infringing Work as described
22    herein.
23          34.   WWKD is a private limited company organized and existing under
24    the laws of the United Kingdom with its principal place of business at 2nd Floor
25    Northumberland House, 303-306 High Holborn, London, United Kingdom,
26    WC1V 7JZ. Upon information and belief, WWKD serves as a music publisher
27    of the Infringing Work and is affiliated with Universal, which upon information
28
                                              14
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 15 of 30 Page ID #:15




 1    and belief operates under a license agreement with WWKD and acts as
 2    WWKD’s agent and administers WWKD’s interests in the United States.
 3    WWKD has also exploited the Infringing Work and collects royalties for the
 4    Infringing Work as discussed herein.
 5          35.    Defendant Universal is a Delaware corporation organized and
 6    existing under the laws of Delaware with its registered agent located at
 7    Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.
 8    Universal also has offices located in Los Angeles, California. Upon information
 9    and belief, Universal sub-publishes Defendant Rokstone’s and Defendant
10    WWKD’s interest in the Infringing Work. Universal has exploited the Infringing
11    Work and collects royalties for the Infringing Work as discussed herein.
12          36.    Defendant Kobalt is a Delaware corporation organized and existing
13    under the laws of Delaware with its principal place of business at 220 West 42nd
14    Street, 11th Floor, New York, New York 10036. Kobalt also has offices located
15    in Los Angeles, California.      Upon information and belief, Kobalt is the
16    publishing administrator for Defendant Marshmello Music on the Infringing
17    Work “Happier.” Upon information and belief, Defendant Marshmello signed a
18    global publishing deal with Kobalt under which Kobalt administers
19    Marshmello’s catalog. Kobalt has also exploited the Infringing Work and
20    collects royalties for the Infringing Work as discussed herein.
21                                STATEMENT OF FACTS
22    1.    Background of the writer of “I Lived (Arty Remix)”
23          37.    Arty is an electronic dance musician, producer, and DJ who has
24    collaborated with artists including Halsey, Armin van Buuren, Above & Beyond,
25    BT, Paul van Dky, Mat Zo, OneRepublic, and Matisse & Sakko.
26

27

28
                                               15
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 16 of 30 Page ID #:16




 1          38.    In 2011, Arty was rated number 25 in the Top 100 DJs selection of
 2    DJ Magazine, and his debut album, Glorious, peaked at #14 on the US
 3    Dance/Electronic Albums chart.
 4          39.    2018 was a record-breaking year for Arty, which began with his
 5    single Sunrise going to #2 on US dance radio, and then closing the year with
 6    “Velvet” released on Ninjawerks, which was the first ever EDM and gaming
 7    collaboration soundtrack.
 8          40.    In 2018 alone, Arty released 20 new songs between his two
 9    projects: ARTY, and progressive trance-focused, ALPHA 9, including
10    incredibly successful remixes for Above and Beyond, Axwell /\ Ingrosso, and
11    Armin Van Buuren, making him #1 in 2018 for most releases by any EDM artist.
12    Further, already in 2019, Arty’s single “Save Me Tonight” has reached #1 on US
13    Dance Radio.
14          41.    Arty has built an international following mixing his trademark big-
15    room anthems with downtempo electronica year after year, showcasing his gift
16    for translating club-focused sounds to the pop/radio format. With nods to classic
17    trance, Arty continues to produce under the moniker ALPHA 9, and is currently
18    wrapping up a United States tour with special performances internationally.
19          42.    Further, with an XS Encore Las Vegas residency under his belt, and
20    a pedigree of performances at Ultra, Electric Daisy Carnival, Tomorrowland,
21    Ushuaïa, Amnesia Ibiza, and Creamfields, Arty has established himself as one
22    of the music industry's most consistent artists, a prodigious talent, and has
23    become a go-to for other artists, crafting immensely popular remixes for Axwell
24    /\ Ingrosso, Armin Van Buuren, Halsey, London Grammar, Above & Beyond,
25    Porter Robinson, Years & Years, and importantly, One Republic.
26          43.    One Republic originally recorded the song “I Lived”, which spent
27    15 weeks on the Billboard Mainstream Top 40 chart in 2014 and 2015.
28
                                              16
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 17 of 30 Page ID #:17




 1    Following the success of the One Republic original, Arty created an authorized
 2    remix of the “I Lived” track, and is a credited writer and producer of “I Lived
 3    (Arty Remix),” which was released in 2014.
 4          44.    To date, the Original Work has generated over 10,000,000 streams
 5    on Spotify and over 3,800,000 views on YouTube.
 6    2.    Background and Success of the Infringing Work
 7          45.    Defendants are the performers, writers, producers, publishers,
 8    copyright owners, and administrators of the Infringing Work.
 9          46.    The single “Happier” was released on August 17, 2018 by
10    Astralwerks, a division of Universal Music Group.
11          47.    Upon information and belief, Defendant Smith and Defendant Mac
12    began writing the Infringing Work in the United Kingdom, but directed the
13    incomplete Infringing Work to Defendant Marshmello in California to complete
14    the writing thereof. Upon information and belief, Defendant Marshmello added
15    the infringing material to the Infringing Work, in collaboration with Mac and
16    Smith, while working in the State of California.          Defendant Marshmello
17    reportedly wrote fifteen different versions of the Infringing Work, in
18    collaboration with Mac and Smith, in an attempt finish the Infringing Work
19    before finally settling on the final iteration of the Infringing Work, which as set
20    forth below, contains note for note copying of the Original Work.
21          48.    The Infringing Work peaked at No. 2 on U.S. Billboard Hot 100 on
22    February 16, 2019. The song has been on the chart for 35 weeks and remains on
23    the chart at No. 12. “Happier” has been on Billboard Adult Contemporary for
24    20 weeks with a peak position of No. 9 for the week of April 27, 2019. “Happier”
25    peaked at No. 2 on Billboard Adult Top 40 on December 22, 2018 and was on
26    the chart for 31 weeks. “Happier” peaked at No. 1 on Billboard Dance Club
27    Songs on November 17, 2018 and was on the chart for 20 weeks. “Happier” is
28
                                               17
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 18 of 30 Page ID #:18




 1    currently the No. 1 song on Billboard Hot Dance/Electronic Songs. “Happier”
 2    has been No. 1 on the chart since September 29, 2018, 31 weeks, and has been
 3    on the chart for a total of 35 weeks. “Happier” peaked at No. 1 on Billboard Pop
 4    Songs on November 17, 2018 and was on the chart for 30 weeks. “Happier”
 5    peaked at No. 2 on Billboard Rock Airplay on October 27, 2018. “Happier”
 6    remains on the chart at No. 6 and has been on the chart for 35 weeks.
 7          49.   “Happier” was certified 2x Multi-Platinum on January 22, 2019 by
 8    RIAA for selling 2,000,000 copies.
 9          50.   As of May 4, 2019, the “Happier (Official Lyric Video)” has
10    attracted more than 333,732,300 views on YouTube. As of May 4, 2019, the
11    “Happier (Official Music Video)” has generated more than 283,987,600 views
12    on YouTube. As of April 23, 2019, “Happier” has over 729,182,000 streams on
13    Spotify.
14          51.   Defendant Marshmello and Defendant Smith performed “Happier”
15    live on Good Morning America on November 7, 2018. Defendant Marshmello
16    and Defendant Smith performed “Happier” live on The Ellen DeGeneres Show
17    on December 11, 2018. Defendant Marshmello and Defendant Smith performed
18    “Happier” live on The Voice on December 19, 2018.
19          52.   Upon information and belief, Defendant Marshmello performed
20    “Happier” at Electronic Zoo – New York’s premiere electronic music festival
21    and at the iHeartRadio Jingle Ball in Philadelphia, Pennsylvania.         Upon
22    information and belief, Defendant Marshmello is currently on tour and has
23    performed “Happier” in India, Thailand, Australia, Japan, California, Florida,
24    and Nevada. Upon information and belief, Defendant Marshmello has also
25    performed “Happier” in England, Minnesota, Arizona, Georgia, and Colorado.
26          53.    The Infringing Work was also performed in a virtual concert live
27    in the videogame Fortnite. Upon information and belief, the virtual performance
28
                                              18
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 19 of 30 Page ID #:19




 1    reached almost 10 million users. Upon information and belief, the Infringing
 2    Work moved from No. 8 on the Billboard Hot 100 to No. 2 following the virtual
 3    concert. The YouTube video of this event has been viewed in excess of
 4    6,067,620 times.
 5          54.    The Infringing Work was played at the 2019 NFL draft on April 25,
 6    2019 in front of an audience of more than 200,000 people. The Infringing Work
 7    was adapted to focus on the infringing material. This demonstrates that the
 8    infringing material is critical to the success of the Infringing Work and the most
 9    important part of the Infringing Work. At bottom, the Infringing Work has been
10    a worldwide phenomenon, generating, upon information and belief, in excess of
11    $20 million in revenue. Its success is owing in substantial part to the
12    unauthorized inclusion of the Original Work. Defendants are required to
13    disgorge their ill-gotten gains under the United States Copyright Act, as the
14    success of the Infringing Work is due in large part to the unauthorized inclusion
15    of the Original Work.
16    3.    Access
17          55.    As set forth above, the Original Work was also a huge success and
18    brought both the Original Work and Arty to the attention of the entire dance
19    music/EDM industry.
20          56.    Indeed, Defendant Marshmello is familiar with Plaintiff and his
21    work as the two are personal acquaintances and often perform at the same
22    musical venues and festivals including Beyond Wonderland in Southern
23    California in March 2015, Freaknight on October 26, 2018 in Seattle,
24    Washington, Decadence NYE 2016 music festival held on December 30-31,
25    2016 in Chandler, Arizona, and the upcoming Electric Love Festival to be held
26    in Salzburgring, Austria on July 4-6, 2019. Many of these events saw Arty and
27

28
                                               19
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 20 of 30 Page ID #:20




 1    Marshmello perform on the same day, including at least one event where Arty
 2    performed “I Lived (Arty Remix).”
 3          57.     In October 2017, Plaintiff and Defendant Marshmello were in Las
 4    Vegas together at an Alesso show at XS the night before Defendant
 5    Marshmello’s XS residency.
 6          58.     Defendant Kobalt publishes works by both Plaintiff and Defendant
 7    Marshmello.
 8          59.     Plaintiff’s manager has specifically told Defendant Marshmello’s
 9    manager that he managed Plaintiff.
10          60.     Defendant Marshmello’s team was in talks with Plaintiff’s manager
11    about designing and producing Marshmello shows.
12          61.     Defendant Marshmello’s manager has attended events hosted by
13    Plaintiff’s manager in Los Angeles, California.
14          62.     Defendant Marshmello’s manager and Plaintiff’s booking agent are
15    closely acquainted.
16          63.     Defendant Marshmello and his manager have met to play toplines
17    in the past and made mention of working with Plaintiff.
18          64.     Defendant Marshmello was thus undeniably fully familiar with the
19    work of Plaintiff.
20          65.     Given that Plaintiff and Defendant Marshmello are both active in
21    the EDM community and their music represents the same music genres, and the
22    fact that the Original Work is itself a major hit created by Plaintiff, and known
23    by all in the EDM community including Marshmello to be so, and the fact that
24    Arty performed the Original Work at events where Marshmello was also present,
25    it is undeniable that Defendant Marshmello, Smith, and Mac were familiar with
26    the Original Work at the time they wrote the Infringing Work.
27

28
                                              20
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 21 of 30 Page ID #:21




 1          66.    As a result, given the above, including the keen knowledge
 2    Marshmello has of Arty and his work, Defendants unquestionably had access to
 3    the Original Work, were fully familiar with the Original Work, and participated
 4    in the willful copying of it.
 5    4.    Substantial Similarity
 6          67.    Upon the release of the Infringing Work, Plaintiff immediately
 7    recognized his own work, “I Lived (Arty Remix).”
 8          68.    Fans of both artists have noted the clear similarity of both the
 9    Original Work and the Infringing Work. For example, in September 2018, a fan
10    Tweeted that when he heard “Happier,” he immediately thought of “I Lived
11    (Arty Remix).” Defendant Marshmello liked this Tweet.
12          69.    In addition to being apparent to the ordinary listener, a comparison
13    of the musical elements of both “I Lived (Arty Remix)” and the Infringing Work
14    reveals the works are substantially similar. Each example below shows that
15    Defendants copied qualitatively and quantitatively important portions of “I
16    Lived (Arty Remix)” and placed those copied portions into qualitatively and
17    quantitatively important portions of the Infringing Work.
18          70.    As evidenced in the following musical transcription, the repeating
19    4-bar synthesizer melody in the Infringing Work is almost identical to the first
20    4-bars of the 8-bar synthesizer melody in the Original Work. Out of 20 notes in
21    the Infringing Work, the order of the first 19 pitches is identical to the order of
22    the first 19 pitches in the Original Work. Additionally, 15 out of 20 notes have
23    identical metric placements (i.e. placement on or within a beat in a bar), and
24    identical pitches. Furthermore, 11 of the 20 notes have identical pitches,
25    identical metric placements, and identical rhythmic durations.
26

27

28
                                               21
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 22 of 30 Page ID #:22




 1         Synthesizer Melodies: Comparative Transcription in C Major
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17          71.    The chords accompanying the synthesizer melodies also have
18    similarities. The synthesizer melodies begin in bar 1 with a vi chord, and at the
19    end of bar 4, there is a V chord that moves back to a vi chord in bar 5. The
20    synthesizer melody at issue is heard for a total of approximately 88 seconds of
21    the 4:25 duration of the Original Work. The synthesizer melody at issue is heard
22    for a total of approximately 57 seconds of the 3:33 duration of the Infringing
23    Work. These similarities are detailed in the following musical transcription:
24

25

26

27

28
                                              22
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 23 of 30 Page ID #:23




 1          Original Work Synthesizer Melody in its Recorded Key of A Major
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12         Infringing Work Synthesizer Melody in its Recorded Key of F Major
13

14

15

16

17

18          72.    There is very strong objective musicological evidence that a
19    significant amount of melodic expression in the Infringing Work is copied from
20    the Original Work with each of the transcriptions above showing that the
21    Infringing Work was modeled after and copied original, prominent, and
22    qualitatively and quantitatively important parts of the Original Work. The
23    qualitatively and quantitatively important substantial similarities in each of the
24    examples above, and between the works as a whole, coupled with undeniable
25    access makes any claim of independent creation of the Infringing Work dead on
26    arrival. The elements copied from the Original Work are also original as there
27

28
                                               23
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 24 of 30 Page ID #:24




 1    is no prior art substantially similar to the Original Work. The copying alleged
 2    herein constitutes willful copyright infringement.
 3    5.    Continued Exploitation
 4          73.    The overwhelming success of the Infringing Work set forth above
 5    has provided Defendants substantial opportunities to tour and perform around
 6    the world. The revenue and profits derived from these performances and
 7    appearances, among all other revenue and profits, are directly attributable to the
 8    success of the Infringing Work. Thus, the touring and concert revenue generated
 9    for Defendants is causally connected to the Infringing Work, such that the
10    touring revenue, concert revenue, and related public performance revenue
11    should be disgorged by Plaintiff. The same is true of the inclusion of the Original
12    Work in Fortnite, and with respect to indirect profits received by the Defendants
13    with respect to the Infringing Work.
14          74.    Not only has the Infringing Work been a huge musical success for
15    the Defendants, but it has resulted in touring revenue, artist royalties, licensing
16    revenue, producer royalties, and songwriting and publishing revenue attributable
17    to the success of the Infringing Work. These opportunities would not have been
18    available to Defendants if they had not infringed Plaintiff’s Original Work.
19          75.    The Infringing Work continues to be reproduced, sold, distributed,
20    publicly performed, licensed, and otherwise exploited on compact discs and
21    albums by Defendants, and as digital downloads, ringtones, and mastertones,
22    and in music videos, all without payment to Plaintiff.
23          76.    As discussed above, all Defendants are responsible in some manner
24    for the events described herein and are liable to Plaintiff for damages available
25    under the Copyright Act. Defendants are involved with the creation, release,
26    reproduction, distribution, exploitation, licensing, receipt of revenue, and public
27    performance of the Infringing Work, which constitutes, among other things, the
28
                                               24
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 25 of 30 Page ID #:25




 1    improper preparation of a derivative work and direct, vicarious, and contributory
 2    infringement. As co-infringers and practical partners, Defendants are jointly and
 3    severally liable for all amounts owed, and for the profits enjoyed by the others.
 4    Upon information and belief, Defendants have received, or are owed in pipeline
 5    money, in total, more than $20 million in profits related to the Infringing Work.
 6    This revenue and profit received by Defendants include, but is not limited to,
 7    artist royalties, producer royalties, writer and publisher royalties, licensing
 8    royalties, synchronization royalties, public performance royalties, touring
 9    revenue, and other revenue, among other things, all of which are directly
10    attributable to the Original Work and should be disgorged to Plaintiff.
11          77.    These acts by Defendants are willful, knowing, and malicious, and
12    perpetrated without regard to Plaintiff’s rights.
13                               FIRST CAUSE OF ACTION
14                       (Copyright Infringement – 17 U.S.C. § 501)
15                                  (Against All Defendants)
16          78.    Plaintiff respectfully repeats and incorporates by reference the
17    allegations contained in Paragraphs 1 through 77, as though fully set forth herein.
18          79.    Plaintiff is the legal or beneficial owner of the United States
19    copyright in the work “I Lived (Arty Remix),” Registration Number PA 2-157-
20    682, as discussed above, relating to the original compositional elements he added
21    to the underlying composition “I Lived.”
22          80.    Defendants have directly, vicariously, and/or contributorily
23    infringed and/or induced infringement of Plaintiff’s copyright in violation of 17
24    U.S.C. § 501.
25          81.    Defendants had access to “I Lived (Arty Remix),” as discussed
26    above.
27

28
                                                25
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 26 of 30 Page ID #:26




 1           82.   Defendants’ acts were performed without Plaintiff’s permission,
 2    license, or consent. Defendants’ unauthorized reproduction, distribution, public
 3    performance, display, and creation of a derivative work, “Happier,” infringes
 4    Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C. § 101 et.
 5    seq.
 6           83.   Defendants’ infringement has been and continues to be, willful,
 7    intentional, purposeful, and with complete disregard to Plaintiff’s rights.
 8           84.   As a direct and proximate result of Defendants’ infringement,
 9    Plaintiff has been irreparably harmed.
10           85.   “Happier” copies prominent original parts of “I Lived (Arty
11    Remix).” This copying satisfies both the intrinsic and extrinsic tests to establish
12    copyright infringement.
13           86.   From the date of creation of “Happier,” all Defendants have
14    infringed Plaintiff’s copyright interest in “I Lived (Arty Remix)” including:
15                 a.     by substantially copying and publicly performing, or
16           authorizing the copying and public performance, including publicly
17           performing “Happier” at radio, live concerts, personal appearances, and
18           on video, television, and otherwise;
19                 b.     by substantially copying the related marketing and
20           promotion of the sale of the videos, tickets to concerts and other
21           performances, and other merchandise; and
22                 c.     by participating in and furthering the aforementioned
23           infringing acts, and/or sharing in the proceeds therefrom, all through
24           substantial use of “I Lived (Arty Remix)” in and as part of “Happier,”
25           packaged in a variety of configurations and digital downloads, mixes, and
26           versions, and performed in a variety of ways including radio, concerts,
27           personal appearances, video, television, and/or otherwise.
28
                                               26
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 27 of 30 Page ID #:27




 1          87.    Plaintiff has received no copyright ownership interests in, and for
 2    any of the exploitations of, “Happier” or any of the works associated with
 3    “Happier.”
 4          88.    Defendants have and continue to reproduce, distribute, and
 5    manufacture large numbers of “Happier” which violates Plaintiff’s copyrights
 6    and are at issue in this lawsuit. Defendants have not only marketed and exploited
 7    the works that are at issue but have granted or caused to be granted to various
 8    parties, licenses to produce, sample, and/or distribute the work that is in violation
 9    of Plaintiff’s copyright.
10          89.    Defendants had the right and ability to control other infringers and
11    have derived a direct financial benefit from that infringement such that
12    Defendants should be found to be vicariously liable.
13          90.    Defendants, with knowledge of the infringement, materially
14    contributed to the direct infringement alleged herein such that they may be found
15    contributorily liable.
16          91.    The infringement is continuing as “Happier” continues to be
17    licensed for sale, downloads, ringtones, mastertones, and other exploitations by
18    Defendants, and/or their agents.
19          92.    As a direct and proximate result of Defendants’ infringement,
20    pursuant to 17 U.S.C. § 504(a)(1) and (b), Plaintiff is entitled to actual damages
21    in addition to Defendants’ profits both domestically and relating to foreign sales
22    of other exploitation of “Happier” that were manufactured, distributed, or
23    otherwise infringed domestically. Further, Plaintiff is entitled to a running
24    royalty on all future exploitations of “Happier” following judgment in an amount
25    to be determined.
26

27

28
                                                27
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 28 of 30 Page ID #:28




 1          93.     In the alternative to profits and actual damages, pursuant to 17
 2    U.S.C. § 504(c), Plaintiff is entitled to the maximum amount of statutory
 3    damages for each act of copyright infringement.
 4          94.     As a direct and proximate result of Defendants’ infringement,
 5    Plaintiff has incurred attorneys’ fees and costs which are recoverable pursuant
 6    to 17 U.S.C. § 505.
 7          95.     Defendants’ conduct has caused, is continuing to cause, and will
 8    further cause great damage to Plaintiff, which damages cannot be accurately
 9    measured in monetary terms, and therefore, unless enjoined by the Court,
10    Plaintiff will suffer irreparable injury, for which Plaintiff is without adequate
11    remedy at law. Accordingly, Plaintiff is entitled to a permanent injunction
12    pursuant to 17 U.S.C. § 502 following judgment, prohibiting further
13    infringement, reproduction, distribution, sale, public performance, other use, or
14    exploitation of Plaintiff’s copyright.
15                                  PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff prays for judgment and relief, as follows:
17          1.      For judgment in favor of Plaintiff and against Defendants;
18          2.      For a declaration and finding that Defendants have willfully
19    infringed Plaintiff’s copyrighted work in violation of the Copyright Act;
20          3.      For a declaration and finding that Defendants are directly,
21    vicariously, and/or contributorily liable for copyright infringement, as
22    applicable;
23          4.      For actual damages and profits for copyright infringement pursuant
24    to 17 U.S.C. § 504(a)(1) and (b), including a finding that Defendants are jointly
25    and severally liable for actual damages, as well as for each other’s profits as
26    practical partners;
27

28
                                               28
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 29 of 30 Page ID #:29




 1          5.     For an accounting of all profits, income, receipts, or other benefits
 2    derived by Defendants from the reproduction, copying, display, promotion,
 3    distribution, or sale of products and services or other media, either now known
 4    or hereafter devised, that improperly or unlawfully infringe Plaintiff’s copyright
 5    pursuant to 17 U.S.C. § 504(a)(1) and (b);
 6          6.     For statutory damages, upon election prior to final judgment and in
 7    lieu of actual damages and profits, for willful copyright infringement pursuant
 8    to 17 U.S.C. § 504(c);
 9          7.     For cost of suit herein, including an award of attorneys’ fees
10    pursuant to 17 U.S.C. § 505;
11          8.     For pre-judgment and post-judgment interest;
12          9.     For a running royalty and/or ownership share in the Infringing
13    Work following judgment in an amount to be proven at trial, or in the alternative,
14    for the entry of an injunction requiring Defendants, their officers, agents,
15    servants, employees, representatives, successors, licensees, partners, attorneys,
16    and assigns, and all persons acting in concert or participation with each or any
17    one of them to be permanently enjoined from directly or indirectly infringing,
18    reproducing, displaying, promoting, advertising, distributing, or selling any
19    work that infringes, contributorily infringes, or vicariously infringes Plaintiff’s
20    rights in the work protected by the Copyright Act;
21          10.    For such other and further relief as the Court may deem just and
22    proper.
23                              DEMAND FOR JURY TRIAL
24          Pursuant to Federal Rule of Civil Procedure 38(b), and otherwise, Plaintiff
25    respectfully demands a jury trial on all issues raised in this complaint.
26

27

28
                                                29
     Case 2:19-cv-03934-PSG-JPR Document 1 Filed 05/06/19 Page 30 of 30 Page ID #:30




 1    Dated: May 6, 2019                 Respectfully submitted,
 2

 3                                       By: /s/ Richard S. Busch
 4
                                         Richard S. Busch (SBN 319881)
                                         E-Mail: rbusch@kingballow.com
 5                                       KING & BALLOW
 6                                       1999 Avenue of the Stars, Suite 1100
                                         Century City, CA 90067
 7                                       Telephone: (424) 253-1255
 8                                       Facsimile: (888) 688-0482

 9                                       Attorney for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           30
